Title: To Thomas Jefferson from Thomas Munroe, 21 July 1806
From: Munroe, Thomas
To: Jefferson, Thomas


                        
                            Sir
                            
                            21t. July 1806.
                        
                        I have in hand between three & four thousand Dollars of the ten thousand recd. 3d. Instant; but as the
                            Expenditures at the Capitol during the present & two next months will be much greater than heretofore    it may. perhaps
                            prevent inconvenience if it should be the Presidents pleasure to leave with the Secretary of the Treasury, or some other
                            person here a warrant for such sum as may be necessary during his absence. It is presumed that about $10,000 per month
                            will be required, tho’ you, Sir, better than I know what there is to be done and what sum will probably be required.—
                        I wish not to trouble you, Sir, at this busy time with City matters, tho’ there are several things which, if
                            Mr. Breckenridge (to whom I have been referred by the President for Directions) were here I should be glad to consult him
                            about. There are a number of suits & Bills in Chancery pending here and at Annapolis, in which the City is interested,
                            and labors under some disadvantages—Mr. Jones it seems dont
                            concieve it to be his duty to do the civil law business of the City without fees; The City funds do not enable me to pay
                            even the compensations of its Officers, and I find the lawyers here as well as in Annapolis are so indifferent about the
                            cases of the City, that its interest suffers, and the ablest Counsel are always against us, which, at least, has had the
                            effect of preventing the recovery of money justly due, & delayed only by injunctions, which I think would be dissolved
                            immediately if our Answers were filed & the Arguments brought on; But this, feeing the lawyers alone, I begin to think can effect (and I have not been able to give them any) Fees out of
                            the City funds, For they are already indebted to the Appropriations a few hundred Dollars, paid to Mr King, the Surveyor,
                            whose only support is his wages. Altho’ I may be able to repay in due time this small sum of the appropriations which
                            necessity alone induced me to apply to the payt. of Mr Ks. salary, yet I should not feel justified in borrowing, or
                            applying a considerable amt. to City purposes in the expectation of its funds being productive in time to repay it when
                            wanted; and I therefore have not received a farthing for my own Services for the last 15 months; for I could not have
                            raised money sufficient by Sales of Lots, without unwarrantable sacrafices, and that I have declined doing, as it may be
                            reasonably expected that the want of demand & consequent depression of the price of Lots will not always continue, as
                            has been the case for some time past. No answer to this hasty note is expected, unless at some future time when leisure
                            conviniently admits of it, you, Sir, could suggest something or instruct me how to put our City affairs into a more
                            eligible train than circumstances have unavoidably involved them in for a year or two past.
                        Mr Breckenridge politely told me a few days before he left the City that when he returned he would at any
                            time attend to any thing I might wish relative to the City—He, however, if here could not, I presume attend to our suits
                            in the Courts at Annapolis, or in the Washington or Alexandria County Courts. I intend tho’ by the time he returns to make
                            out answers in the injunction cases of Tho. L Lee & Wm Branch Trustee of Jas Greenleaf, & indeed all the Chancery
                            Suits, as well as I can, & to ask the favor of him to examine & correct them, and shall try to get something done at
                            the Court, if nothing can be done before, to collect those large debts—. 
                  Be pleased Sir to accept my most respectful
                            salutations & best wishes
                        
                            Thomas Munroe
                            
                        
                    